DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the second time duration" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
It is believed that claim 7 is either, 
1)  meant to depend from claim 4; or 
2) meant to incorporate “ the minimum flow rate limit for a second time duration.” limitation of claim 4 or a similar limitation.
Claim 15 recites the limitation "one or more of the…first time duration" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "one or more of the…second time duration" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "one or more of the…increment size" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "one or more of the…decrement size" in lines 4-6.  There is insufficient antecedent basis for this limitation in the claim. 
It is believed that claim 15 is meant to incorporate the limitations of at least claims 4 and 10 or a similar limitations, however claim 15 depends from claim 1, which  does not contain the limitations 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)1-9 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui (CN-205506104)(hereinafter Cui) in view of Darnold (USP. 10,561,078 B2)(hereinafter Darnold).
Regarding claim 1, Cui discloses a water utility meter configured for dynamic throttling and arranged to register the amount of water delivered to a consumption site from a distribution network, (Cui, Figs. 3 and 6 and Page 2, 8th paragraph [English Language Translation]; The utility model claims a stainless steel ultrasonic water meter, ultrasonic flow meter measuring the precision and control water for user,)
the water utility meter comprising: a flow sensor for measuring a flow rate through the water utility meter; (Cui, Figs. 3 and 6 and Page 4, 4th paragraph; an ultrasonic transducer 7 to obtain water flow,)
a valve for limiting the flow rate from the distribution network to the consumption site; (Cui, Figs. 3 and 6 and Page 2, 6th-7th paragraphs; the ball valve 6)
an actuator for changing a valve position so that the valve may be in an open position or a closed position or a variable throttling position;( Cui, Figs. 3 and 6 and Page 2, 3rd paragraph; a motor 4; Figs. 3 and 6 and Page 2, 5th  paragraph; the motor 4 for driving the stainless steel ultrasonic base table 6 opening or closing of ball valve)
 and a controller arranged to control the actuator, the controller further being configured to: monitor the flow rate using the flow sensor, (Cui, Figs. 3 and 6 and Page 2, 5th  paragraph; the ultrasonic transducer 7 of the ultrasonic signal output end is connected with the main circuit 5, … the driving signal output end of the main circuit 5 drive signal input end is connected with the motor 4, the motor 4 for driving the stainless steel ultrasonic base table 6 opening or closing of ball valve; Figs. 3 and 6 and Page 4, 3rd  paragraph; the main circuit (5) is the control end of the motor 4, and the motor 4 is performing end of ball valve 6, to finish the on/off operation of the ball valve 6… controlling the flow rate, the flow rate or adjusting flow of water meter;  Figs. 3 and 6 and Page 4, 4th   paragraph; main circuit 5 and an ultrasonic transducer 7 to obtain water flow)
While Cui discloses controlling the flow rate, Cui does not specifically disclose maximum and minimum flow rate limits and therefore does not disclose if the flow rate exceeds a maximum flow rate limit, adjust the valve position to reduce the flow rate, and if the flow rate does not exceed a minimum flow rate limit, adjust the valve position to increase the flow rate. Darnold, in the same field of endeavor, however, discloses the limitation. (Darnold, Figs. 3-4 and Col. 2, Lines 12-20; The circuitry may determine a baseline fluid flow based on data received from the sensor and generate a signal to adjust the fluid flow based on a comparison of subsequent fluid flow and a threshold associated with the baseline;  Col. 2, Line 66-Col.3, Line 10; the present system ‘enforces’ the pattern or patterns with thresholds placed at pattern boundaries;  Col. 4, Lines 33-41; The present system could be programmed to instruct the valve to limit the flow rather than shutting it off entirely; Col. 7, Lines 1-15; The baseline threshold may be set within a range of the baseline. For example, the threshold may be set for plus and minus 10% of the threshold, within a standard deviation for an average value of the flow, ... In some embodiments, multiple thresholds may be set; Col. 7, Lines 16-23; The flow may be adjusted based on the detected flow determined to be outside the baseline threshold.  The flow adjustment may include reducing the flow, increasing the flow, or stopping the flow for some period of time.) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Cui, with the known technique of if the flow rate exceeds a maximum flow rate limit, adjust the valve position to reduce the flow rate, and if the flow rate does not exceed a minimum flow rate limit, adjust the valve position to increase the flow rate, as taught by Darnold in order to modify the flow of a water system if an unexpected or an excessive flow is detected. (Darnold, Col. 2, Lines 34-43)
Regarding claim 2, Darnold discloses wherein the valve position is adjusted by the controller to reduce the flow rate if the flow rate has exceeded the maximum flow rate limit continuously for a first time duration. (Darnold, Figs. 3-4 and Col. 7, Lines 16-23; The flow may be adjusted based on the detected flow determined to be outside the baseline threshold.  The flow adjustment may include reducing the flow, increasing the flow, or stopping the flow for some period of time.)
Regarding claim 3, Darnold discloses  wherein the valve position is adjusted by the controller to reduce the flow rate if the average flow rate measured over a first time duration has exceeded the maximum flow rate limit.  (Darnold, Figs. 3-4 and Col. 7, Lines 16-23; The flow may be adjusted based on the detected flow determined to be outside the baseline threshold.  The flow adjustment may include reducing the flow, increasing the flow, or stopping the flow for some period of time.)
Regarding claim 4, Darnold discloses, wherein the valve position is adjusted by the controller to increase the flow rate if the flow rate has been continuously below the minimum flow rate limit for a second time duration.  (Darnold, Figs. 3-4 and Col. 7, Lines 16-23; The flow may be adjusted based on the detected flow determined to be outside the baseline threshold.  The flow adjustment may include reducing the flow, increasing the flow, or stopping the flow for some period of time.)
Regarding claim 5, Darnold discloses wherein the first time duration is shorter than the second time duration.  (Darnold Col. 7, Lines 16-23; The flow may be adjusted based on the detected flow determined to be outside the baseline threshold.  The flow adjustment may include reducing the flow, increasing the flow, or stopping the flow for some period of time.) While Darnold disclose flow for some time period, Darnold does not specifically disclose the first time duration is shorter than the second time duration. However, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Darnold’s time periods with the first time duration is shorter than the second time duration, since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, MPEP §2144.05 II A.
Regarding claim 6, Darnold discloses  wherein the first time duration is in the range of 15 seconds to 240 seconds. (Darnold Col. 7, Lines 16-23; The flow may be adjusted based on the detected flow determined to be outside the baseline threshold.  The flow adjustment may include reducing the flow, increasing the flow, or stopping the flow for some period of time.) While Darnold disclose flow for some time period, Darnold does not specifically disclose the first time duration is in the range of 15 seconds to 240 seconds. However, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Darnold’s time periods with a first time duration  in the range of 15 seconds to 240 seconds, since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, MPEP §2144.05 II A.
Regarding claim 7, Darnold discloses  wherein the second time duration is in the range 12 hours to 1 week.  (Darnold Col. 7, Lines 16-23; The flow may be adjusted based on the detected flow determined to be outside the baseline threshold.  The flow adjustment may include reducing the flow, increasing the flow, or stopping the flow for some period of time.) While Darnold disclose flow for some time period, Darnold does not specifically wherein the second time duration is in the range 12 hours to 1 week. However, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Darnold’s time periods with a second time duration is in the range 12 hours to 1 week, since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, MPEP §2144.05 II A.
Regarding claim 8, Darnold discloses wherein the controller is arranged to adjust the valve position to decrease the flow rate if a maximum volume of water has been delivered to the consumption site and where the maximum volume is calculated over a period of 12 hours to 1 month.  (Darnold Col. 7, Lines 16-23; The flow may be adjusted based on the detected flow determined to be outside the baseline threshold.  The flow adjustment may include reducing the flow, increasing the flow, or stopping the flow for some period of time.) While Darnold disclose flow for some time period, Darnold does not specifically and where the maximum volume is calculated over a period of 12 hours to 1 month. However, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Darnold’s time periods and where the maximum volume is calculated over a period of 12 hours to 1 month, since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, MPEP §2144.05 II A.
Regarding claim 9, Darnold discloses, wherein the valve position can be adjusted to one of at least 2 different throttling positions.  (Darnold, Figs. 3-4 and Col. 7, Lines 16-23; The flow may be adjusted based on the detected flow determined to be outside the baseline threshold.  The flow adjustment may include reducing the flow, increasing the flow, or stopping the flow for some period of time.)
Regarding claim 13, Darnold discloses wherein the adjustment of the valve position due to the flow rate exceeding the maximum flow rate limit will not cause  the valve position to exceed a first extreme valve position.  (Darnold Col. 7, Lines 16-23; The flow may be adjusted based on the detected flow determined to be outside the baseline threshold.  The flow adjustment may include reducing the flow, increasing the flow, or stopping the flow for some period of time.)
Regarding claim 14, Cui discloses  wherein the water utility meter further comprises means for determining the valve position.  (Cui, Figs. 3 and 6 and Page 4, 3rd  paragraph;  the main circuit (5) is the control end of the motor 4, and the motor 4 is performing end of ball valve 6, to finish the on/off operation of the ball valve 6. Through said structure, this embodiment can … real-time monitoring meter ball valve state…)
Regarding claim 15, Cui discloses  wherein the water utility meter further comprises a communication interface arranged to receive and transmit data messages from a communication partner (Cui, Figs. 3 and 6 and Page 5, 3rd-4th paragraphs;  communication modules, deployed with two control interface for the wireless remote control mode and a handheld mode. wireless remote control mode the wireless frequency band of 470 MHz, using LORA technology, the communication distance is far, unidirectional communication distance more than 8 km, bidirectional data communication distance is greater than 3 km, than 300 meters of indoor communication, can meet the domestic meter remote wireless data set and a remote control.)
and wherein one or more of the minimum flow rate limit, maximum flow rate limit, first time duration, second time duration, increment size, or decrement size can be changed by the communication partner. (Cui, Figs. 3 and 6 and Page 4, 3rd  paragraph; …this embodiment can remote control the water flow, real-time monitoring meter ball valve state, controlling the flow rate, the flow rate or adjusting flow of water meter)

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Darnold in view of Huang et al. (CN-205066251)(hereinafter Huang).
Regarding claim 10, Cui does not specifically disclose position increments and decrements and therefore does not discloses wherein the valve position is adjusted in increments and decrements by the controller  Huang, in the area of water flow control, however, discloses the limitation. (Huang, Page 6, 10th paragraph [English Language Translation];  wherein a specific increase or decrease valve 10 opening operation steps can be flexibly selected, such as can be adjusted per time or proportion of step length, can also be set every preset time, increasing or reducing the preset ratio or step size.) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Cui with the known technique of wherein the valve position is adjusted in increments and decrements by the controller, as taught by Huang, in order to provided flexible operation. (Huang, Page 6, 10th paragraph)
Concerning and the size of increments is different from the size of decrements. While Huang discloses adjusting the proportion of increasing and reducing valve opening, Huang does not specifically state the size of increments is different from the size of decrements.  However, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Huang with the size of increments is different from the size of decrements, since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, MPEP §2144.05 II A.
Regarding claim 11, Huang discloses wherein the size of increments or decrements when adjusting the valve position depends on the difference between the measured flow rate and at least one of the minimum flow rate limit or maximum flow rate limit.  (Huang, Page 5, Last paragraph;  water flow rate is adjusted by controlling the opening degree of the valve 10; Page 6, 10th paragraph;  wherein a specific increase or decrease valve 10 opening operation steps can be flexibly selected, such as can be adjusted per time or proportion of step length, can also be set every preset time, increasing or reducing the preset ratio or step size)
Regarding claim 12, Huang discloses wherein the size of increments or decrements when adjusting the valve position further depends on the current position of the valve.  (Huang, , Page 5, Last paragraph;  water flow rate is adjusted by controlling the opening degree of the valve 10; Page 6, 10th;  wherein a specific increase or decrease valve 10 opening operation steps can be flexibly selected, such as can be adjusted per time or proportion of step length, can also be set every preset time, increasing or reducing the preset ratio or step size)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 13-14 and 18 of copending Application No. 16/502,787  [The claim numbers of ‘787 are in accordance with the Notice of Allowance Issue information of 6//28/2022] in view of Darnold.  The ‘787 application does not claim “if the flow rate does not exceed a minimum flow rate, adjust the valve position to increase the flow rate” Darnold, as discussed above however discloses the limitation. Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement the ‘787 application with the known technique of if the flow rate exceeds a maximum flow rate limit, adjust the valve position to reduce the flow rate, and if the flow rate does not exceed a minimum flow rate limit, adjust the valve position to increase the flow rate, as taught by Darnold in order to modify the flow of a water system if an unexpected or an excessive flow is detected. (Darnold, Col. 2, Lines 34-43)
This is a provisional nonstatutory double patenting rejection.

Claim Numbers of the instant Application.
Claims Numbers of 16/502,787 in accordance with the Notice of Allowance Issue information of 6//28/2022.
1
14 and 18
2
14 and 18 in view of 8
3
14 and 18 in view of 8
4
14 and 18 in view of 8
5
14 and 18 in view of 8
6
14 and 18 in view of 8
7
14 and 18 in view of 8
8
14 and 18 in view of 8
9
14 and 18 in view of 13
13
14 and 18
14
14
15
14 and 18 in view of 8


Claims 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 18 [ Numbers in accordance with the Notice of Allowance Issue information of 6//28/2022] of copending Application No. 16/502,787  in view of Darnold in view of Huang. Application ‘787 does not claim wherein the valve position is adjusted in increments and decrements by the controller  Huang, as discussed, however, discloses the limitations.  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement the ‘787 application with the known technique of wherein the valve position is adjusted in increments and decrements by the controller, as taught by Huang, in order to provided flexible operation.
Claim Numbers of the instant Application.
Claims Numbers of 16/502,787 in accordance with the Notice of Allowance Issue information of 6//28/2022.
10
14 and 18
11
14 and 18
12
14 and 18




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687